In a mortgage foreclosure action, the plaintiff appeals from an order of the Supreme Court, Rockland County (Meehan, J.), dated May 6, 1986, which denied his motion to restore the matter to the Trial Calendar.
Ordered that the order is affirmed, with costs to the respondents except for Kanaje Corporation.
The Supreme Court did not abuse its discretion in denying the plaintiff’s motion to restore the case to the Trial Calendar. This was the second time the action was stricken from the calendar on the plaintiff’s default in appearance and counsel admittedly did not even check on the status of the case until more than a year after the second time it was marked off. No reasonable excuse has been established for this continuing neglect of a case which was commenced over 10 years ago. Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.